—In *527an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated July 21, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint and denied the plaintiffs cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. After the defendant made a prima facie showing of entitlement to summary judgment, the plaintiff offered nothing but conclusory assertions and failed to present any genuine factual issue which would preclude summary relief (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065; Sarver v Martyn, 161 AD2d 623). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.